 KMS CORPORATIONKMS Corporation and International Brotherhood ofElectrical Workers, Local 640, Petitioner. Case 28-RC-3547May 30, 1979DECISION AND DIRECTIONBY MEMBERS JENKINS, MURPHY, AND TRUESDALEPursuant to the authority granted it by the Na-tional Labor Relations Board under Section 3(b) ofthe National Labor Relations Act, as amended, athree-member panel has considered determinativechallenges and objections in an election held on Octo-ber 25, 1978,' and the Hearing Officer's report recom-mending disposition of same. The Board has reviewedthe record in light of the exceptions2and briefs, andhereby adopts the Hearing Officer's findings and rec-ommendations.3Unlike our dissenting colleague, we do not believethat the statement made by the Petitioner's businessmanager, Glynn Ross, to employee James Nail on theday of the election warrants setting the electionaside.4In the first place, Nail had already voted whenRoss accosted him and, therefore, Ross' remarkscould not have affected his vote. Second, the state-ment was totally unrelated to the election or its out-come5but, rather, was personal in nature-utteredbecause Ross believed that Nail had called one of thePetitioner's agents a liar. Third, almost immediatelyafter Ross made the remark to Nail-in the presenceof union organizer Brewer-the latter assured Nailthat Ross' remark was not intended as a threat. Thus,the brunt of Ross' remarks was promptly blunted bythe Petitioner. Finally, although Nail told several em-ployees who had not yet voted about Ross' remarksto him, there is no basis for inferring that this couldreasonably have affected the outcome of the election.Indeed, it is reasonable to assume that employeesI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The revised tally was 10 for. and 10 against. thePetitioner; there were 3 challenged ballots.2 The Employer and the Petitioner excepted to certain credibility resolu-tions made by the Hearing Officer. It is the established policy of the Boardnot to reverse a hearing officer's credibility resolutions, when they are basedon his observation of the demeanor of witnesses as they testify at the hearing.unless the clear preponderance of all the relevant evidence convinces us thatthe resolutions are incorrect. The Coca-Cola Bottling Company of MenWhis,132 NLRB 481, 483 (1961); Stretch-Tex Co., 118 NLRB 1359, 1361 (1957).We have carefully examined the record in this case and see no basis toreverse the Hearing Officer's credibility resolutions.3In the absence of exceptions thereto. we adopt pro forma the HearingOfficer's recommendation that the Petitioner's Objection 5 be overruled andthe Employer's request to withdraw its Objection 10 be approved.'At a meeting with five employees I or 2 days before the election. Naildisputed certain assertions made by union organizer Woodward. On the dayof the election, after Nail had voted, Ross told Nail that anyone who calls a"brother" a liar had better not go out drinking alone.5See Hickory Springs Manufacturing Company. 239 NLRB 641 (1978).who heard about the so-called threat would be morelikely to vote against, rather than for, the Petitioner.6Thus, it cannot be said that the Petitioner benefited inany way from Ross' action. In all these circum-stances, we do not believe that Ross' statement war-rants setting the election aside, and we agree with theHearing Officer's recommendation that the Employ-er's Objection 4 be overruled.DIRECTIONIt is hereby directed that the Regional Director forRegion 28 shall, pursuant to the Board's Rules andRegulations, Series 8, as amended, within 10 daysfrom the date of this Decision and Direction, openand count the ballots of Ernest McGrath and RobertLanning, and thereafter prepare and cause to beserved on the parties a revised tally of ballots, includ-ing therein the count of such ballots, and, if said tallyindicates that the Petitioner was designated by a ma-jority, issue a certification of representative. Shouldthe revised tally of ballots fail to disclose that thePetitioner has been designated by a majority, the elec-tion conducted on October 25, 1978, shall be set asideand said Regional Director shall conduct a secondelection at such time as he deems the circumstancespermit a free choice on the issue of representation.MEMBER MURPHY, dissenting in part:A high-ranking union official threatened an em-ployee on the election day with physical harm be-cause of the employee's statements in conflict withthe Union's position during the campaign. Despitethe obvious coercive impact of the statements on unitemployees who had not voted, my colleagues refuseto sustain the objection, the Employer's Objection 4.In doing so my colleagues indicate that all unionthreats are by their nature unobjectionable in thatthey are likely to persuade voters against the union. Istrongly disagree with their conclusion and musttherefore dissent.In this objection the Employer alleged that on theelection day an agent of the Union told an employeeleaving the polling area that anyone who calls a"brother" a liar better not go out drinking alone.According to the credited testimony, agents of theUnion met with five employees I or 2 days prior tothe election. One of the agents, Daniel Woodward,told the employees that if the Union won the electionall the employees would be admitted into the Unioneither as journeymen or apprentices, regardless oftheir age. Employee James Nail, who had previouslyapplied for membership in the Union and was re-jected, indicated to Woodward that he could not be-lieve this statement or that it would be that easy to"Ibid.242 NLRB No. 91633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtain membership in the Union. Nail asked Wood-ward for assurance in writing. Woodward indicatedthat he could not do that.On election day, Nail voted during the morningpolling session. As he was leaving the polling areaand proceeding to his car, Nail was approached byJames Brewer, an organizer for the Union. Brewertold Nail that he wanted Nail to meet someone. Nailaccompanied Brewer to a nearby car. As Nail ap-proached, Glynn Ross, the Union's business man-ager, got out of the car and was introduced to Nail byBrewer. Ross immediately started to Nail, "I hearthat you called one of my brothers a liar." Nail de-nied calling anyone a liar. Ross then stated that hehad a policy that was taught to him long ago and thathe would pass it on to Nail-that anyone calling oneof his brothers a liar better not ever be caught outdrinking alone. Nail then asked Woodward, who wasseated in the car, "Don, did I actually call you aliar?" Woodward nodded yes. Nail again denied thathe had called Woodward a liar, stating that he mayhave disagreed with him or found what he had statedhard to believe. Ross then asked Nail some unrelatedquestions and concluded the conversation by tellingNail that he would be talking to him in a couple ofweeks.Nail returned to his car to await the return of an-other individual who was still in the polling area.Brewer approached Nail and told him, "I hope youdidn't think that what just took place was a threat. Ikind of think you took it that way and we didn'tmean it to be that way." Nail answered that he didtake the statement to be a threat. Thereafter, Nailreturned to the Employer's jobsite and related the in-cident to several employees who had yet to vote.The Hearing Officer found that, because the threatwas made "in the heat of battle" and Brewer after-ward informed Nail that the statement was not in-tended as a threat, the incident was insufficient toconstitute objectionable conduct. I cannot agree.The Board has long held that statements made toemployees by union representatives which are reason-ably calculated to interfere with the employees' exer-cise of freedom of choice exceed the permissiblebounds of preelection activities. G. H. Hess, Incorpo-rated, 82 NLRB 463 (1949); Professional Research,Inc., d/bla Westside Hospital, 218 NLRB 96 (1975).Here, the statement by Ross, an important and high-ranking union official, was directly related to Nail'sperceived antiunion activities during the campaignand hence the election, and would tend to cause theemployees who had not yet voted to assume that theUnion was willing to physically harm any employeewho opposed it or voted against it in the election.Furthermore, the coercive impact of the threat wasnot dissipated by Brewer's "assurance" that it was notintended as a threat. Indeed, the fact that Brewerfound it necessary to attempt to assure Nail that Rosshad not meant what he said not only belies the veryassurance made, but also shows that the three unionrepresentatives7were fully aware that Ross' statementwas threatening and that it correctly would be inter-preted by Nail (or any other employee) as such. Inthese circumstances, Brewer's so-called assurancethat no threat was intended is as ludicrous as ifBrewer had tried to tell Nail that Ross really hadmeant to wish him well. Consequently, the majority'sfinding to the same effect has no more substance inreality than Brewer's clumsily contrived assurance.Moreover, it is significant that Ross, himself, madeno attempt personally to retract the threat or dispelits thrust. Instead, he appears to have resorted to therather transparent and ineffective ploy of sendingBrewer, one of his "lieutenants," purportedly to makeamends. But as noted, Brewer's "assurance" did notconstitute a meaningful retraction of the threat butwas, at best, merely a perfunctory attempt to lessenits coercive effect and, at worst, a mockery of themessage it ostensibly conveyed. In any event, the pro-spective voters to whom the facts concerning thethreat were disseminated were well aware that Nailhad spoken out in the meeting with Woodward todispute one of the Union's key campaign promises,and, thus, that the threat was directly related to boththat event and promise. The harsh message carried bythe threat thus was clear to them: Oppose the Unionand suffer possible physical harm. And coming totheir attention as it did just before they voted, itwould have tended to have had the greatest coerciverestraint imaginable on their exercising their freechoice in the election.Rejecting this analysis, my colleagues have appar-ently entered into a new era in which unions are nowfree to make any and all threats without fear that anyelection which the union wins will be set aside. Thus,in Hickory Springs, 239 NLRB 641, they refused, overmy protest, to set aside an election on the ground thatthe threats "neither relate to events surrounding orconcerning the election nor were they calculated tocoerce employees to vote for the Petitioner." Here thethreat unquestionably related to events surroundingthe election-the election campaign-so now my col-leagues conclude that that does not matter since thethreat was "personal in nature" (are not all threats?)and thus "unrelated to the election or its outcome... "a conclusion which is beyond reason in light ofthe circumstances here.If that were not enough, my colleagues then go onto strongly suggest that even if they viewed the' Ross, Brewer, and Woodward. In considering the likely impact of thethreat, I also deem it significant that three of the Union's representativeswere involved in the incident.634 KMS CORPORATIONthreats as related to the election or its outcome theywould not set the election aside. Thus, they find thatthose who heard the "threat would be more likely tovote against, rather than for, the Petitioner," citingHickory Springs. My colleagues thus clearly state thatunion threats cannot be said to affect an election infavor of the union since the normal reaction of votersfaced with such threats would be to vote against theunion. Presumably, in their view, the stronger thethreat the more likely that this would be the result.Thus, unions now apparently have a free hand tothreaten voters in any way they wish. After all, ac-cording to currently "fashionable view" prevailing atthe Board, the likely result will be that the employeeswill vote against the union and therefore such threatscannot affect the outcome. Quite frankly I am as-tounded, and in fact shocked, by this approach to ourelections. It may be that some voters may voteagainst the union following the threats. It is also quitelikely that some voters out of fear of reprisal will votefor the union. The same can be said with respect tothreats made by employers. One thing, however, isclear: It is impossible to know with any certainty howmany will vote which way as a result of the threat.But it safely can be said that voters will be affected bythe threat, and where the party making the threatends up having its position sustained by the votersthere is at least a strong possibility that that was thereason. In the past the Board has set elections aside inthese circumstances rather than engage in any unwar-ranted speculation. I would continue to do so. Ac-cordingly, I would sustain the Employer's Objection4.Inasmuch as I find that the Employer's Objection 4is meritorious, and concur with my colleagues thatPetitioner's Objections 6, 7, and 8 also are meritori-ous, I would set aside the election and direct a secondelection.sI Since I would set the election aside regardless of its outcome. I find itunnecessary to determine the merit of the challenges to the ballots of ErnestMcGrath, Robert Lanning, and Doug Pasquan.635